Title: From John Adams to Jonathan Dickinson Sergeant, 21 July 1776
From: Adams, John
To: Sergeant, Jonathan Dickinson


     
      Dear sir
      Philadelphia July 21. 1776
     
     Your Favour of the 19th. from Trenton, reached me, Yesterday. It is very true that We were Somewhat alarmed at the last Clause in your Constitution. It is a pity that the Idea, of returning under the Yoke, was held up, in So good a System, because it gives Something to Say, to a very unworthy Party.
     I hope you will assume the Style of the Common Wealth of New Jersey, as Soon as your new Government is compleated. Virginia has done it—and it is the most consistent, Style.
     It is a great Pleasure to learn that you have formally ratified Independency, and that your Unanimity and Firmness increase. This will be the Case every where as the War, approaches nearer. An Enemies Army brings a great Heat, with it, and warms all before it. Nothing makes and Spreads Patriotism So fast. Your Ordinance against Treasons, will make Whiggs by the thousand. Nine tenths of the Toryism in America, has arisen from Sheer Cowardice, and Avarice. But when Persons come to see their is greater danger to their Persons and Property from Toryism than Whiggism, the same Avarice and Pusillanimity will make them Whiggs. A Treason Law is in Politicks, like the Law Article for Shooting upon the Spot, a Soldier who shall turn his back. It turns a Mans Cowardice and Timidity into Heroism, because it places greater danger, behind his back than before his Face.
     While you are attending to military Matters, dont forget Salt Petre, Sulphur, Powder, Flints, Lead, Cannon, Mortars.
     It grieves me to hear that your People have a Prejudice against liberal Education. There is a Spice of this every where. But Liberty has no Enemy more dangerous than such a Prejudice. It is your Business, my Friend, as a Statesman to Soften and eradicate this Prejudice.—The surist Mode of doing it is to persuade Gentlemen of Education to lay aside Some of their Airs, of Scorn, Vanity and Pride, which it is a certain Truth that they Sometimes indulge themselves in. Gentlemen cannot expect the Confidence of the common People if they treat them ill, or refuse hautily to comply with some of their favourite Notions, which may often be most obligingly done, without the least deviation from Honour or Virtue.
     Your Delegates, behave very well: but I wish for you among them. I think however, that you judged wisely in continuing in Convention, where I believe you have been able to do more Good, than you could have done here.
     I Should be obliged to you for a Line now and then. Mr. S. Adams received your Letter from Bristol. You will See the new Delegates for Pensilvania. What is the Cause, that Mr. Dickinson never can maintain his Popularity for more than two or three Years together, as they tell me has ever been the Case!—He may have a good Heart, and certainly is very ready with his Pen, and has a great deal of Learning, but his Head is not very long, nor clear. I am
    